 



Exhibit 10
AMENDMENT NO. 1
TO THE
TRI-COUNTY FINANCIAL CORPORATION
2005 EQUITY COMPENSATION PLAN
     Effective as of July 17, 2007, the Tri-County Financial Corporation 2005
equity Compensation Plan (“the Plan”) is hereby amended to delete the definition
of “Fair Market Value” in Section 2 of the Plan in its entirety and replace it
with the following:
“Fair Market Value” means the mean between the bid and asked price reported on
the Over the Counter Bulletin Board (as published by The Wall Street Journal, if
published) on such date or, if there is no bid and asked price on such date,
then on the immediately preceding business day on which there was a bid and
asked price; provided, however, that if the difference between the bid and asked
price on the applicable date is greater than one dollar ($1.00), “Fair Market
Value” shall instead mean the last sale price reported on the Over the Counter
Bulletin Board (as published by The Wall Street Journal, if published). The
Board of Directors also may adopt a different methodology for determining Fair
Market Value in good faith and on the basis of objective criteria.